J-S35019-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: P.L. & E.L.,         :   IN THE SUPERIOR COURT
 MINORS                                   :        OF PENNSYLVANIA
                                          :
                                          :
 APPEAL OF: C.R., MOTHER & R.L.,          :
 FATHER                                   :
                                          :
                                          :
                                          :   No. 634 EDA 2019

              Appeal from the Order Entered January 24, 2019
              In the Court of Common Pleas of Monroe County
                    Orphans' Court at No: 54 OCA 2018,
                                55 OCA 2018


BEFORE:    OLSON, J., STABILE, J., and STRASSBURGER, J.*

MEMORANDUM BY STABILE, J.:                      FILED NOVEMBER 08, 2019

      C.R. (“Mother”) and R.L. (“Father”) (collectively, “Parents”) appeal from

the orders entered on January 24, 2019, in the Court of Common Pleas of

Monroe County, involuntarily terminating their parental rights to their

daughter, P.L., born in June of 2015, and their son, E.L., born in June of 2016.

Upon careful review, we affirm.

      In its opinion pursuant to Pa.R.A.P. 1925(a), the orphans’ court set forth

the factual and procedural history of this case, which the testimonial evidence

supports. As such, we adopt it herein. See Orphans’ Court Opinion, 4/2/19,

at 2-14.

      By way of background, Monroe County Children and Youth Services

(“CYS”) first became involved with this family in July of 2015, shortly after

P.L. was born. N.T., 11/20/18, at 6. The referral alleged that P.L. was born
____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S35019-19


prematurely at 32 weeks, and it alleged parental substance abuse, parental

neglect, and that Mother’s parental rights had been terminated in New Jersey

with respect to her older children. Id.

      In total, Mother had five older children. Orphans’ Court Opinion, 4/2/19,

at 3. As best we can discern, the children were born in New Jersey, and Father

is not their natural or presumptive parent. One child died shortly after birth.

Mother voluntarily relinquished her parental rights to three of the children,

and her rights were involuntarily terminated to a fourth child. Id. The court

found that the maternal grandmother and step-grandfather (collectively,

“maternal grandparents”) adopted two of Mother’s children, and “Mother’s two

sisters are each raising a child.” Id.

      Father has one older child, and the record does not reveal the status of

his parental rights to that child. Father’s older child resides in the custody of

that child’s maternal grandmother. Id.; N.T., 1/23/19, at 94.

      On July 20, 2015, upon P.L.’s discharge from the hospital, the juvenile

court placed P.L. in emergency protective custody. N.T., 11/20/18, at 7-8.

The court adjudicated P.L. dependent on July 30, 2015, but directed that CYS

return her to her Parents’ physical custody. Id. at 10.

      At that time, Parents resided in a hotel room. Id. at 7. Father occupied

the room with Mother until December of 2015, when he became incarcerated

in New Jersey and was sentenced to a three-year term of incarceration. Id.




                                      -2-
J-S35019-19


at 17-18, 25. Mother resided in the hotel room until approximately December

of 2016. Id. at 38, 49.

      Following P.L.’s adjudication, CYS caseworkers conducted regular home

visits, during which they requested that Parents provide urine samples for

drug screens. Id. at 10-13. Prior to his incarceration, Father never agreed

to provide any drug screens. Id. at 17. Mother inconsistently provided urine

samples, which were all positive for Suboxone. Id. at 12, 20. The record

reveals that Mother’s physician prescribes Suboxone as treatment for opioid

dependency. Id. at 12, 20.

      In addition, JusticeWorks provided parenting services to Parents in their

home. Id. at 10-11. By March of 2016, through the time Mother left the hotel

in December of 2016, the condition of the hotel room deteriorated. Id. at 22.

Mother’s hotel room contained “blatant safety hazards. . .” including a lighter,

a pocket knife, and an open prescription bottle that could have been within

reach of P.L. Id. at 32-33. In addition, the room continually had “lots of

debris[,] and it was very cluttered.”        Id. at 33.     Caseworkers from

JusticeWorks and CYS offered to assist Mother in making the room suitable.

In addition, CYS explained to Mother while P.L. was in her custody that, when

P.L. became mobile, the deteriorating hotel room conditions would be

unsuitable. Id. at 22-24, 29. By the time P.L. was removed from Mother’s

custody in December of 2016, she was one and one-half years old but not yet

mobile due to physical delays. Id. at 22.


                                     -3-
J-S35019-19


      Mother did not inform CYS of her pregnancy with E.L., to whom she gave

birth prematurely at 33 weeks in June of 2016. Id. at 26-27. CYS learned

that Mother “was drug seeking” after E.L.’s birth by requesting Klonopin from

hospital staff. Id. at 27. As a result, Mother participated in a psychiatric

evaluation while at the hospital, which revealed that she did not need

Klonopin. Id.

      On August 11, 2016, the juvenile court adjudicated E.L. dependent and

placed him in Mother’s physical custody. In addition, the court found that

aggravated circumstances existed as to Mother, but it directed that CYS

provide reunification services. Id. at 32.

      In December of 2016, CYS learned that the hotel where Mother resided

with P.L. and E.L. was closing. Id. at 35. Mother informed CYS that she would

move to New Jersey to a home owned by the maternal grandparents that they

were “fixing up to sell.” Id. at 35-36. Because the maternal grandparents

were inconsistent in advising CYS about the level of support they would

provide Mother, CYS removed P.L. and E.L. from Mother and placed them in

foster care on December 8, 2016. Id. at 36-37.

      Upon P.L.’s and E.L.’s removal from her care, Mother made a statement

that “had to do with not wanting to live anymore.” Id. at 37. In addition,

Mother refused to allow the caseworker into her hotel room. Id. As such,

CYS required Mother to participate in a mental health evaluation.




                                     -4-
J-S35019-19


      After P.L.’s and E.L.’s removal, Mother moved to the maternal

grandparents’ residence in New Jersey, which was a driving distance from

CYS’s location of approximately two hours. Id. at 37-38, 49. Initially, CYS

established weekly visits at the CYS office for Mother and P.L. and E.L., and

CYS transported the children to New Jersey once per month for a community

visit with Mother. Id. at 53. In March of 2017, rather than weekly visits at

the CYS office, CYS established weekend community visits supervised by

Mother’s stepfather. Id.

      In addition, on March 10, 2017, CYS filed an Interstate Compact on the

Placement of Children (“ICPC”) in New Jersey requesting placement of P.L.

and E.L. with Mother in the home of the maternal grandparents. Id. at 52-

53. On June 1, 2017, the child welfare agency in New Jersey denied the ICPC

due, in part, to concluding that Mother needed more parenting services as well

as mental health services. Id. at 57.

      As a result, CYS made a referral for Mother to obtain weekly “visit

coaching” with JusticeWorks. Id. at 57-58. When Father was released from

prison on July 9, 2017, he participated in the “visit coaching” with Mother.

Because Parents missed many visits, the exact number of which is unspecified

in the record, JusticeWorks canceled the “visit coaching” sometime before

October 10, 2017. Id. at 67. Thereafter, CYS supervised visits for Parents at

the CYS office, and they attended consistently. Id. at 67-70.




                                    -5-
J-S35019-19


       By August of 2017, Parents’ Family Service Plan (“FSP”) objectives

required them to live a sober lifestyle, comply with random drug screens, and

obtain stable housing.        Id. at 66.       In addition, Mother was required to

participate in a mental health evaluation. Id. at 65.

       In May of 2018, Parents relocated from New Jersey to the same hotel in

Pennsylvania.1      Id. at 70.     At that time, Parents were unemployed, and

Mother’s stepfather paid their rent at the hotel. Id.

       On July 25, 2018, CYS filed petitions to involuntarily terminate Parents’

parental rights to P.L. and E.L. pursuant to 23 Pa.C.S. § 2511(a)(1), (2), (8),

and (b).2 A hearing on the petitions occurred on November 20, 2018, and

January 23, 2019, during which Parents were represented by Victoria Strunk,

Esquire. Brandie Belanger, Esquire, served as the Guardian Ad Litem (“GAL”)

for P.L. and E.L., then ages two and three.

       CYS presented testimony from caseworkers Kate Croll, Adam Shelp,

Michele Haydt, and Jennifer Payne. Parents provided testimony from D.F., the

maternal grandmother; P.L., the paternal grandmother; and Brittany




____________________________________________


1Mother testified that the hotel had not closed despite the prior understanding
by CYS and her that it would close. N.T., 1/23/19, at 15-16.

2 In September of 2018, Mother gave birth to L.L., a male. As with E.L.,
Mother did not disclose this pregnancy to CYS. N.T., 11/20/18, at 88-91. The
juvenile court adjudicated L.L. dependent, but he is not a subject of this
appeal.

                                           -6-
J-S35019-19


McCarthy, the visiting coach. In addition, Mother testified on her own behalf.

Father was present during the hearing, but he did not testify.

       On January 24, 2019, the orphans’ court entered orders involuntarily

terminating Parents’ parental rights to P.L. and E.L., which it entered on the

children’s separate dockets.        On February 22, 2019, Parents timely filed a

single notice of appeal and a concise statement of errors complained of on

appeal.3    The orphans’ court filed its Rule 1925(a) opinion on April 2, 2019.

       On appeal, Parents present the following issues:



____________________________________________


3 Parents did not file a separate notice of appeal for the subject children. As
such, on March 20, 2019, this Court issued a rule to show cause upon Parents
to explain “why the above-captioned appeal should not be quashed in light of
[Commonwealth v.]Walker[, 185 A.3d 969 (Pa. 2018)]. Order, 3/20/19.
Parents timely responded, averring, “Due to the community of interest
involving the entire family dynamic, undersigned counsel filed a single notice
of appeal covering both docket numbers.” Answer, 4/1/19. Further, Parents
averred, “a trial court is dealing with a disrupted or dysfunctional single family
unit, whose dynamics impact all its members. It therefore improves judicial
economy to treat such cases, no matter their trial court docket arrangements,
as a single case on appeal.” Id.

  In Walker, 185 A.3d at 977, our Supreme Court explained that the proper
practice under Pa.R.A.P. 341 “is to file separate appeals from an order that
resolves issues arising on more than one docket. The failure to do so requires
the appellate court to quash the appeal.” In In the Matter of M.P., 204 A.3d
976, 981(Pa. Super. 2019), a panel of this Court declined to quash an
involuntary termination appeal based on noncompliance with Rule 341,
recognizing the possibility that “decisional law may have been unclear to this
point[.]” However, in M.P., this Court stated that it would quash any
noncompliant appeals filed after the date of its decision, that is, February 22,
2019. Id. at 986. Because Parents filed their single notice of appeal from
two separate docket numbers on the same date as this Court’s decision in
M.P., we likewise decline to quash the instant appeal due to the extent that
the decisional law was unclear.

                                           -7-
J-S35019-19


      1.    Whether the [c]ourt erred in determining the termination of
      parental rights of [P]arents . . . would best serve the needs and
      welfare of the minor children, P.L. and E.L.?

      2.     Whether the [c]ourt erred in determining that the statutory
      criteria set forth in 23 Pa.C.S.A. [§] 2511 for termination of
      parental rights has been established by clear and convincing
      evidence?

      3.    Whether the [c]ourt erred in its findings as they were in
      direct conflict with testimony provided at [the] hearing?

Parents’ brief at 9 (unpaginated).

      Our standard of review is abuse of discretion, as follows.

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an abuse
      of   discretion    only   upon     demonstration      of    manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely because
      the record would support a different result. We have previously
      emphasized our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Termination of parental rights is governed by Section 2511 of the

Adoption Act, which requires a bifurcated analysis.

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the

                                      -8-
J-S35019-19


     needs and welfare of the child under the standard of best interests
     of the child. One major aspect of the needs and welfare analysis
     concerns the nature and status of the emotional bond between
     parent and child, with close attention paid to the effect on the child
     of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

     Instantly, we conclude that the certified record supports the orders

pursuant to Section 2511(a)(2) and (b), which provide as follows.

     (a) General Rule.—The rights of a parent in regard to a child
     may be terminated after a petition filed on any of the following
     grounds:

                                      ...

         (2) The repeated and continued incapacity, abuse, neglect
         or refusal of the parent has caused the child to be without
         essential parental care, control or subsistence necessary
         for his physical or mental well-being and the conditions and
         causes of the incapacity, abuse, neglect or refusal cannot
         or will not be remedied by the parent.

                                      ...

     (b) Other considerations.―The court in terminating the rights
     of a parent shall give primary consideration to the developmental,
     physical and emotional needs and welfare of the child. The rights
     of a parent shall not be terminated solely on the basis of
     environmental factors such as inadequate housing, furnishings,
     income, clothing and medical care if found to be beyond the
     control of the parent. With respect to any petition filed pursuant
     to subsection (a)(1), (6) or (8), the court shall not consider any
     efforts by the parent to remedy the conditions described therein
     which are first initiated subsequent to the giving of notice of the
     filing of the petition.

23 Pa.C.S. § 2511(a)(2), (b); see also In re B.L.W., 843 A.2d 380, 384 (Pa.

Super. 2004) (en banc) (stating that we need only agree with the trial court




                                     -9-
J-S35019-19


as to any one subsection of Section 2511(a), as well as Section 2511(b), in

order to affirm).4

       This Court has explained that the moving party must produce clear and

convincing evidence with respect to the following elements to terminate

parental rights pursuant to Section 2511(a)(2): (1) repeated and continued

incapacity, abuse, neglect or refusal; (2) such incapacity, abuse, neglect or

refusal caused the child to be without essential parental care, control or

subsistence necessary for his physical or mental well-being; and (3) the

causes of the incapacity, abuse, neglect or refusal cannot or will not be

remedied.     In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super.

2003).

       Pursuant to Section 2511(a)(2), parents are required to make diligent

efforts   towards     the   reasonably     prompt   assumption   of   full   parental

responsibilities.    In re A.L.D. 797 A.2d 326, 340 (Pa. Super. 2002).             A

parent’s vow to cooperate, after a long period of uncooperativeness regarding

the necessity or availability of services, may properly be rejected as untimely

or disingenuous. Id. Further, the grounds for termination of parental rights

under Section 2511(a)(2), due to parental incapacity that cannot be remedied,

are not limited to affirmative misconduct; to the contrary, those grounds may




____________________________________________


4Based on this disposition, we need not consider 23 Pa.C.S. § 2511(a)(1) and
(8).

                                          - 10 -
J-S35019-19


include acts of refusal as well as incapacity to perform parental duties. Id. at

337.

       With respect to Section 2511(b), we have explained, “[i]ntangibles such

as love, comfort, security, and stability are involved in the inquiry into the

needs and welfare of the child.” In re C.M.S., 884 A.2d 1284, 1287 (Pa.

Super. 2005) (citation omitted). Further, the trial court “must also discern

the nature and status of the parent-child bond, with utmost attention to the

effect on the child of permanently severing that bond.” Id. (citation omitted).

However, “[i]n cases where there is no evidence of any bond between the

parent and child, it is reasonable to infer that no bond exists. The extent of

any bond analysis, therefore, necessarily depends on the circumstances of the

particular case.”     In re K.Z.S., 946 A.2d 753, 762-763 (Pa. Super. 2008)

(citation omitted).

       Instantly, in the argument section of their brief on appeal, Parents fail

to comply with Rule 2119 by not dividing their argument section into any

parts. See Pa.R.A.P. 2119(a) (“The argument shall be divided into as many

parts as there are questions to be argued. . . .”). In addition, Parents fail to

comply with Rule 2119(e) by omitting any reference to the place in the record

where the evidence appears. See Pa.R.A.P. 2119(e) (“If reference is made to

the pleadings, evidence, charge, opinion or order, or any other matter

appearing in the record, the argument must set forth, in immediate connection

therewith, or in a footnote thereto, a reference to the place in the record where


                                     - 11 -
J-S35019-19


the matter referred to appears (see Pa.R.A.P. 2132)).” We caution Parents’

counsel that she is required to comply with the Rules regarding briefs in all

material respects. See Pa.R.A.P. 2101 (“Briefs and reproduced records shall

conform in all material respects with the requirements of these rules as nearly

as the circumstances of the particular case will admit, otherwise they may be

suppressed, and, if the defects are in the brief or reproduced record of the

appellant and are substantial, the appeal or other matter may be quashed or

dismissed.”).

      As best we can discern, Parents argue that the orphans’ court abused

its discretion in involuntarily terminating their parental rights pursuant to

Section 2511(a) because they made reasonable efforts to satisfy their FSP

objectives. Further, Parents argue that the FSP requirements for urine drug

screens and Mother participating in a mental health evaluation were not

reasonable. We disagree.

      Michele Haydt, the CYS supervisor for this family beginning in July of

2017, testified as follows on direct examination regarding Parents’ FSP goals.

      Q. Let’s go over the goals you reviewed with [Parents] on August
      28, 2017.

      A. We talked about [Mother] needing to have a mental health
      evaluation. She was refusing to sign a release prior to getting an
      evaluation because she felt that the [A]gency would tamper with
      the results.

        We also talked about [P]arents living a sober lifestyle. [Mother]
      was continuing on her Suboxone treatment but we were
      concerned that she was just getting a script for that. She wasn’t


                                    - 12 -
J-S35019-19


     getting any other treatment[,] and that we would want [Father]
     to start submitting screens as well.

       We also talked about stable housing. At this point[,] they were
     both living in different locations in New Jersey[,] neither of which
     was a permanent residence.

N.T., 11/20/18, at 65-66.

     With respect to why CYS required Mother to participate in a mental

health evaluation even though she previously had a psychiatric evaluation in

the hospital after E.L.’s birth, Ms. Haydt testified on cross-examination by

Parents’ counsel:

     Q. So what is the reason for the request for a mental health
     evaluation that would be different than the request for a
     psych[iatric] evaluation at the hospital?

     A. Well I’m not real sure what the diagnosis would be if [a person
     is] requesting [K]lonopin. I’m not a psychiatrist[,] but I know that
     the mental health referral and evaluation came after [P.L. and
     E.L.] came into care and [Mother] went back to her hotel room,
     was not allowing anyone to enter and the police needed to be
     called to do a safety check[.] [In addition, there were] the
     ongoing concerns during the year and a half that . . . [P.L. and
     E.L.] were in the home where she consistently did not clean, make
     things appropriate for her children to be there. . . .

Id. at 77-78. However, Ms. Haydt testified that Mother never agreed to sign

a release with the provider who would perform the mental health evaluation

due to her belief that CYS would tamper with the evaluation. Id. at 79. By

the time of the subject proceeding, Jennifer Payne, the current CYS

caseworker, testified that Mother never participated in a mental health

evaluation. Id. at 98.




                                    - 13 -
J-S35019-19


      In addition, Ms. Payne testified that, throughout the underlying

dependency matters, neither Mother nor Father obtained suitable or stable

housing.   Id. at 86-87.   Further, with respect to Mother, she sporadically

complied with urine drug screens, all of which were positive for Suboxone.

Id.   Mother contended that she needed it for pain relief, contrary to her

physician who indicated that he prescribed it due to opioid dependence. N.T.,

1/23/19, at 66. On cross-examination by CYS, Mother testified as follows.

      Q. Your counsel submitted a letter from [your] treating physician
      in New Jersey dated November 17, 2018, correct?

      A. [Y]es.

      Q. And isn’t it true that he says that you’re under his care for
      treatment of [o]pioid dependence?

      A. I do not understand why he continues to say that. I don’t know
      if it’s for insurance purposes. I honestly don’t understand why he
      continues to say that.

      Q. Do you have a history of opioid dependence in your past?

      A. I do not. . . .

Id. at 54-55. Mother’s testimony in this regard also contradicted that of D.F.,

the maternal grandmother, who testified that Mother has a history of drug

addiction that “started out with pain killers.” Id. at 84.

      In addition, the orphans’ court found significant that Mother did not

receive counseling as part of her Suboxone treatment for opioid dependence.

The court inquired of Ms. Payne:

      Q. [M]y understanding is that at least the best practice if not a
      requirement for Suboxone and methadone programs is that the

                                     - 14 -
J-S35019-19


      person receiving the medication[-]assisted therapy also receive
      counseling?

      A. Correct.

      Q. At least that’s always been my understanding.

      A. Mine too.

      Q. And has [M]other to your knowledge ever received the
      counseling that would go along with the medication[-]assisted
      therapy?

      A. Not to our knowledge.

N.T., 11/20/18, at 110.     As such, Mother failed to comply with the FSP

requirement to live a sober lifestyle. Id. at 98.

      With respect to Father, at the time of the filing of the petitions, he was

refusing to submit to urine screens. Id. at 87. Throughout this case, Father

had submitted to only four drug screens, from July of 2017, through November

of 2017, all of which were positive for Suboxone. Id. at 74, 87. P.L., the

paternal grandmother, testified that Father had a drug history. Id. at 91-92.

      Based on the foregoing testimony, we conclude that the orphans’ court

did not abuse its discretion in terminating Parents’ parental rights pursuant to

Section 2511(a)(2).     P.L. and E.L. have been dependent children for

essentially their entire lives, since July of 2015, and August of 2016,

respectively.   P.L. resided with Father from her adjudication until his

incarceration in December of 2015, and with Mother from her adjudication

until December of 2016, when she was approximately one and one-half years




                                     - 15 -
J-S35019-19


old. E.L. never resided with Father, but he resided with Mother from the time

of his adjudication until he was approximately six months old.

       As such, the repeated and continued incapacity or refusal of Parents to

comply with the foregoing FSP requirements has caused P.L. and E.L. to be

without essential parental care, control or subsistence necessary for their

physical or mental well-being.          In addition, the conditions and causes of

Parents’ incapacity or refusal cannot or will not be remedied.

       With respect to Section 2511(b), Parents assert that the court abused

its discretion because they share a bond with P.L. and E.L., and they “have

maintained consistent contact throughout the children’s lives with the

exception of a period of time where Father was incarcerated.”5 Parents’ brief

at 16 (unpaginated). We disagree.

       The following case law is relevant.

       While a parent’s emotional bond with his or her child is a major
       aspect of the subsection 2511(b) best-interest analysis, it is
       nonetheless only one of many factors to be considered by the
       court when determining what is in the best interest of the child.
       In re K.K.R.S., 958 A.2d 529, 533-536 (Pa. Super. 2008). The
       mere existence of an emotional bond does not preclude the
       termination of parental rights. See In re T.D., 949 A.2d 910 (Pa.
       Super. 2008) (trial court’s decision to terminate parents’ parental
       rights was affirmed where court balanced strong emotional bond
       against parents’ inability to serve needs of child). Rather, the
       orphans’ court must examine the status of the bond to determine
       whether its termination “would destroy an existing, necessary and
       beneficial relationship.” In re Adoption of T.B.B., 835 A.2d 387,
____________________________________________


5 Kate Croll, the former CYS supervisor for this family, testified that, while
incarcerated, Father made no effort to maintain communication with P.L. and
E.L. N.T., 11/20/18, at 50.

                                          - 16 -
J-S35019-19


      397 (Pa. Super. 2003). As we explained in In re A.S., 11 A.3d
      473, 483 (Pa. Super. 2010),

         [I]n addition to a bond examination, the trial court can
         equally emphasize the safety needs of the child, and should
         also consider the intangibles, such as the love, comfort,
         security, and stability the child might have with the foster
         parent. Additionally, this Court stated that the trial court
         should consider the importance of continuity of
         relationships and whether any existing parent-child bond
         can be severed without detrimental effects on the child.

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011).

      Our Supreme Court has stated, “[c]ommon sense dictates that courts

considering termination must also consider whether the children are in a pre-

adoptive home and whether they have a bond with their foster parents.” In

re T.S.M., supra at 268.      The Court directed that, in weighing the bond

considerations pursuant to Section 2511(b), “courts must keep the ticking

clock of childhood ever in mind.” Id. at 269. The T.S.M. Court observed,

“[c]hildren are young for a scant number of years, and we have an obligation

to see to their healthy development quickly. When courts fail . . . the result,

all too often, is catastrophically maladjusted children.” Id.

      Instantly, the orphans’ court credited Mother’s testimony that a bond

exists between Parents and P.L. and E.L. However, the court found that the

bond “has not been strong enough to prompt either parent to demonstrate

the parental capability and stability that [P.L. and E.L.] need.” Orphans’ Court

Opinion, 4/2/19, at 29. In addition, the court found that P.L. and E.L. “have




                                     - 17 -
J-S35019-19


bonded strongly with their foster parents,” who are a pre-adoptive resource.

Id. The court concluded,

      [G]iven th[e] facts and circumstances of these cases, the length
      of time [P.L. and E.L.] have been in care, their ages, and the
      evidence we heard, we found that whatever bond exists between
      Mother and Father and [P.L. and E.L.] is neither as strong nor as
      enduring and nurturing as the bond that exists between [P.L. and
      E.L.] and their foster family. Consistently, we found on balance
      that severing parental ties with Mother and Father would not harm
      [P.L. and E.L.] mentally [or] emotionally, . . . while breaking the
      bond with their foster parents, who for two years have for all
      practical purposes been their parents, would do [P.L. and E.L.]
      significant harm.

Id. at 30.

      The testimonial evidence supports the court’s findings.        Ms. Payne

testified that P.L. and E.L. are “very bonded . . . to the foster parents.” N.T.,

11/20/18, at 111. As best we can discern, P.L. was placed with her current

foster parents in December of 2016, and E.L. was transferred to the same

foster home with her on August 7, 2017. Id. at 63. The foster parents are a

pre-adoptive resource, and Ms. Payne testified that they are meeting P.L.’s

and E.L.’s special needs, which require services through the Intermediate Unit.

Id. at 97, 99. We discern no abuse of discretion by the orphans’ court in

concluding that involuntarily terminating Mother’s and Father’s parental rights

will serve the developmental, physical, and emotional needs and welfare of

P.L. and E.L. pursuant to Section 2511(b). Accordingly, we affirm the orders.

      Orders affirmed.




                                     - 18 -
J-S35019-19


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/8/19




                          - 19 -